UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6424



KENNETH RAY JONES,

                                             Plaintiff - Appellant,

          versus

VIRGINIA DEPARTMENT OF CORRECTIONS,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-95-1170)


Submitted:   June 28, 1996                 Decided:   August 5, 1996


Before WIDENER, HALL, and WILLIAMS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Kenneth Ray Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Jones v. Virginia Dep't of Corrections, No. CA-95-1170 (E.D.
Va. Mar. 12, 1996). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                2